United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
C.H., Appellant
)
)
and
)
)
TENNESSEE VALLEY AUTHORITY,
)
PARADISE FOSSIL PLANT, Drakesboro, KY,
)
Employer
)
___________________________________________ )
Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-608
Issued: July 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2014 appellant, through his attorney, filed a timely appeal from the
December 30, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has established that he sustained an employment-related
hearing loss in the performance of duty, causally related to factors of his federal employment.
FACTUAL HISTORY
On November 20, 2012 appellant, then a 78-year-old retired conveyer car dumper
operator,2 filed an occupational disease claim alleging that his hearing loss was caused by factors
1

5 U.S.C. § 8101 et seq.

2

The record reflects that appellant retired on October 16, 1994.

of his federal employment. He indicated that he realized the disease or illness was caused or
aggravated by his employment on November 8, 2012.
The employing establishment
controverted the claim.
By letter dated December 14, 2012, OWCP informed appellant of the type of evidence
needed to support his claim. It requested that he submit a statement which included his work
history, the date he first noticed his hearing loss, any prior hearing problems or claims and a
description of any hobbies that involved exposure to loud noise.
On December 14, 2012 appellant provided a narrative statement and indicated that he
began to work for the employing establishment in 1981 as a laborer for four years. He noted that
on a daily basis, he was exposed to loud noises for eight hours a day, five days a week, which
were produced by large pumps, a vacuum truck, coal pulverizers and conveyor belts. Appellant
then worked for the employing establishment as a conveyor belt operator for approximately 10
years with exposure to loud noises. He indicated that he wore earplugs part of the time.
Appellant’s nonfederal employment included working in a steel plant from 1953 to 1976. He
stated that he was exposed to noise for the one year that he worked as a laborer but, during the
rest of his tenure, he was in an enclosed cab and the noise exposure was minimal. Appellant also
listed a furniture store, where he operated a fork lift from 1979 to 1981 with very little noise
exposure and work as a security guard from 1995 to 1997 with no noise exposure. He explained
that he first realized his hearing loss was related to his employment when he reviewed the report
of his physician on November 8, 2012.
In a September 27, 2012 report, Dr. Dave Uday, an otolaryngologist, noted appellant
presented due to a slow loss in his hearing over many years. Appellant reported loud noise at the
employing establishment for 14 years and at the steel plant for 23 years. On examination, the ear
canals and the tympanic membranes were normal. Dr. Uday indicated that the audiometric
evaluation revealed a hearing loss of 25 decibels (dB) in the right and left ears. He determined
that discrimination was 92 percent in the right and 96 percent in the left ear and tympanometry
was normal bilaterally. Dr. Uday assessed mild-to-moderate sensorineural bilateral hearing loss.
An audiogram dated September 27, 2012 accompanied his report.
In a letter dated December 18, 2012, the employing establishment controverted the claim.
William T. Sabin, the assistant plant manager explained that mandatory hearing protection had
been enforced policy since 1973. He also noted that the employing establishment had a hearing
conservation program.
Copies of treatment notes from December 22, 1986 to
September 26,1994 were also included as well as employing establishment audiograms from
March 25, 1982 to March 5, 1994. OWCP also received a job history summary from the
employing establishment.
On February 19, 2013 OWCP referred appellant for a second opinion, along with a
statement of accepted facts, a set of questions and the medical record to Dr. Andrew S. Mickler,
a Board-certified otolaryngologist. In a report dated March 4, 2013, Dr. Mickler referenced
appellant’s history noted examination findings. He diagnosed bilateral sensorineural hearing loss
and opined that it did not appear to be noise induced. Dr. Mickler indicated that there was an
audiogram from the date of hire and an audiogram from the date of retirement. He opined that
when comparing the audiograms, there was no standard threshold shift when comparing the

2

audiograms from August 25, 1982 and March 14, 2013. Dr. Mickler advised that appellant’s
hearing loss was not due to noise exposure. A March 4, 2013 audiogram taken on behalf of him
reflected that testing at 500, 1,000, 2,000 and 3,000 hertz (Hz) showed the following decibel
losses: 35, 50, 40 and 45 in the right ear and 40, 50, 40 and 45 in the left ear.
In an April 4, 2013 report, an OWCP medical adviser indicated that clarification was
needed with regards to when appellant worked for the employing establishment. He noted that
the second opinion audiogram demonstrated a significant loss of hearing in a pattern consistent
with noise exposure.
In an April 15, 2013 memorandum, OWCP’s medical adviser noted that appellant was
last exposed to the conditions alleged to have caused his hearing loss on October 16, 1994, the
date of his resignation from the employing establishment and he explained that the audiogram
demonstrated a significant loss of hearing in a pattern consistent with noise exposure. The
medical adviser noted that Dr. Mickler had compared employing establishment audiograms from
1981 to 1994 and advised that appellant did not suffer any threshold shift during that time. He
opined that appellant did not suffer any noise-induced hearing loss during his period of federal
employment, and thus a schedule award was not appropriate.
In an April 17, 2013 decision, OWCP denied appellant’s claim finding that the medical
evidence did not establish his hearing loss was causally related to his federal employment.
On April 25, 2013 appellant’s representative requested a telephonic hearing, which was
held on September 12, 2013.
In an October 17, 2013 letter, appellant’s attorney argued that the medical evidence
supported that appellant had sensorineural hearing loss which was the result of noise exposure.
He further argued that appellant had an 18.4 percent binaural impairment according to the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (6th ed.
2009) (hereinafter, A.M.A., Guides). Accompanying this letter was a September 5, 2013 report
from Dr. John D. Loucks, a Board-certified otolaryngologist, who noted that appellant was
having hearing problems. Dr. Loucks indicated that appellant had a long history of hearing loss
and noise exposure which was progressive. He advised that appellant denied any earaches or
infections and had no tinnitus. Dr. Loucks examined appellant and reviewed the audiological
findings. He explained that they revealed a mild to severe sensorineural hearing loss, bilaterally
and good discrimination scores with Type A tympanograms.
Dr. Loucks diagnosed
sensorineural hearing loss and advised that appellant would benefit from amplification. A
September 5, 2013 audiogram accompanied his report. It revealed a mild-to-severe sensorineural
hearing loss, bilaterally.
By decision dated December 30, 2013, OWCP hearing representative affirmed the
April 17, 2013 OWCP decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
In this case, the record supports that appellant was exposed to occupational noise as
conveyor belt operator from 1981 to 1995. OWCP indicated that appellant was provided with
and used earplugs and earmuffs while at work and was part of a hearing conservation program of
the employing establishment.6 The issue for determination is whether this exposure to workrelated noise caused appellant’s hearing loss. The Board finds that the medical evidence of
record does not establish that his hearing loss is causally related to the accepted employmentrelated noise exposure.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

6

Although the claim for hearing loss was filed more than three years after appellant retired, the fact that the
employing establishment had a hearing conservation program in place during appellant’s employment renders the
appeal times. W.B., Docket No. 14-276 (issued May 2, 2014).

4

In support of his claim, appellant submitted a September 27, 2012 report from Dr. Uday,
who noted appellant’s history of injury and treatment and examined appellant. Dr. Uday
determined that the ear canals and the tympanic membranes appeared to be normal. He indicated
that the audiometric evaluation revealed a hearing loss of 25 dB in the right and left ears.
Dr. Uday assessed mild-to-moderate bilateral sensorineural hearing loss. He noted that appellant
had noise exposure from working at the employing establishment for 14 years and working at a
steel plant for 23 years. Dr. Uday did not offer any specific opinion as to the cause of appellant’s
hearing loss. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.7
Appellant also provided a September 5, 2013 report, from Dr. Loucks, who noted that
appellant was having problems with his hearing and had a long history of hearing loss and noise
exposure which was progressive. He examined appellant and reviewed the audiological findings.
Dr. Loucks opined that the audiograms revealed a mild to severe sensorineural hearing loss,
bilaterally. He diagnosed sensorineural hearing loss and advised that appellant would benefit
from amplification. Likewise, this report is of limited probative value as he did not offer a
specific opinion as to whether appellant’s noise exposure with the employing establishment
caused or contributed to his diagnosed hearing loss.
OWCP referred appellant to Dr. Mickler for a second opinion evaluation regarding the
extent and degree of any employment-related hearing loss. Dr. Mickler diagnosed bilateral
sensorineural hearing loss and opined that the sensorineural hearing loss was not due to
employment-related noise exposure. He opined that when comparing the audiograms, there was
no standard threshold shift. Dr. Mickler’s opinion is supported by the opinion of OWCP’s
medical adviser, who reviewed the medical evidence of record, requested clarification with
regards to the dates that appellant worked for the employing establishment and opined on
April 15, 2013 that he did not have noise-induced hearing loss.
The Board finds that the medical evidence does not support that appellant has any hearing
loss causally related to the accepted employment-related noise exposure. Appellant’s physicians
did not specifically address why appellant’s workplace noise exposure from 1981 to 1995 caused
or contributed to his hearing loss while Dr. Mickler and an OWCP medical adviser both opined
that workplace noise exposure at the employing establishment did not cause his claimed hearing
loss. There is no other medical evidence supporting that his hearing loss is employment related.
Thus, appellant has not met his burden of proof to establish that his hearing loss is causally
related to employment factors.
On appeal, counsel contends that his hearing loss was causally related to workplace noise
exposure. However, as found above, the medical evidence is not sufficient to establish that
appellant’s hearing loss is causally related to employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
7

Michael E. Smith, 50 ECAB 313 (1999).

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained an employment-related hearing loss causally related to factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the December 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 24, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

